                                                                      Case 2:16-cv-00394-APG-GWF Document 66 Filed 12/21/18 Page 1 of 3




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Plaintiff and Counter-Defendant
                                                                 Bank of America, N.A.
                                                             8
                                                                                                UNITED STATES DISTRICT COURT
                                                             9

                                                            10                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A.,                              Case No.: 2:16-cv-00394-APG-GWF
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                  Plaintiff,
AKERMAN LLP




                                                            13                                                       NOTICE OF DISASSOCIATION OF
                                                                 v.                                                  COUNSEL
                                                            14
                                                                 LADERA        PARK     HOMEOWNERS
                                                            15   ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                                 LLC;   and      NEVADA  ASSOCIATION
                                                            16   SERVICES, INC.,

                                                            17                    Defendants.

                                                            18   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            19
                                                                                 Counterclaimant,
                                                            20
                                                                 v.
                                                            21
                                                                 BANK OF AMERICA, N.A.; CHESTER
                                                            22   GUEVARA, an individual; and GABRIELLE M.
                                                                 GAERLAN, an individual,
                                                            23
                                                                                 Counterdefendants.
                                                            24

                                                            25   ...
                                                            26   ...
                                                            27

                                                            28
                                                                                                                 1
                                                                 47346820;1
                                                                    Case 2:16-cv-00394-APG-GWF Document 66 Filed 12/21/18 Page 2 of 3




                                                             1            Plaintiff/counter-defendant Bank of America, N.A. (BANA), by and through its counsel of

                                                             2   record, Akerman LLP, hereby provides notice that Jesse Ransom, Esq., is no longer associated with

                                                             3   the firm of Akerman LLP. BANA requests that Mr. Ransom be removed from the Court's CM/ECF

                                                             4   service list.

                                                             5            Akerman LLP will continue to represent BANA and requests that Darren T. Brenner, Esq. and

                                                             6   Jared M. Sechrist, Esq. receive all future notices.

                                                             7            DATED this 21st day of December, 2018.

                                                             8                                                 AKERMAN LLP
                                                             9                                                 /s/ Jared M. Sechrist, Esq.
                                                            10                                                 DARREN T. BRENNER, ESQ.
                                                                                                               Nevada Bar No. 8386
              1635 VILLAGE CENTER CIRCLE SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                 JARED M. SECHRIST, ESQ.
                                                                                                               Nevada Bar No. 10439
                      LAS VEGAS, NEVADA 89134




                                                            12                                                 1635 Village Center Circle, Suite 200
AKERMAN LLP




                                                                                                               Las Vegas, Nevada 89134
                                                            13
                                                                                                               Attorneys for Plaintiff and Counter-Defendant Bank of
                                                            14                                                 America, N.A.
                                                            15

                                                            16

                                                            17
                                                                                                                IT IS SO ORDERED:
                                                            18

                                                            19
                                                                                                                _________________________________________
                                                            20                                                  UNITED STATES MAGISTRATE JUDGE
                                                            21

                                                            22                                                  DATED: 12-26-18
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 47346820;1
